Martin Ch. J.:
This case hinges almost entirely upon the admissibility of the acts and declarations of Walker — who purported to act as the agent of McCormick — without proof of such .agency. The- authority of an agent must be positively shown, either by proving his authority to act, or by proving his acts with the knowledge and recognition of his principal. In this case nothing of the kind was accomplished or attempted. The only attempt- to prove the agency of Walker was by proving his own acts and assertions. This is insufficient. As - these would not bind McCormick, so they would not hind the plaintiff in this cause. It is too obvious to need •demonstration that an agent’s authority can not be proved by his own assertion alone. There must be some evidence of •authority beyond his assertion, or of ratification of his acts, before any party can be bound by such acts.
There was error, therefore, in admitting evidence of the acts, declarations and promises of Walker; and the judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.